Name: Commission Implementing Regulation (EU) 2017/1329 of 17 July 2017 amending Annex I to Council Regulation (EC) No 32/2000 as regards the conditions for using a tariff quota of the Union bound in GATT for food preparations not elsewhere specified or included, allocated to the United States of America
 Type: Implementing Regulation
 Subject Matter: foodstuff;  tariff policy;  marketing;  international trade;  trade;  America
 Date Published: nan

 18.7.2017 EN Official Journal of the European Union L 185/29 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1329 of 17 July 2017 amending Annex I to Council Regulation (EC) No 32/2000 as regards the conditions for using a tariff quota of the Union bound in GATT for food preparations not elsewhere specified or included, allocated to the United States of America THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Council Regulation (EC) No 1808/95 (1), and in particular the first indent of Article 9(1)(b) thereof, Whereas: (1) As a result of an agreement between the Union and the United States of America concluded by virtue of Council Decision 2013/125/EU (2), Commission Implementing Regulation (EU) No 624/2013 (3) amended Annex I to Regulation (EC) No 32/2000 with effect from 1 July 2013 to open a new tariff quota of 1 550 tonnes bound in GATT for imports in the Union of food preparations not elsewhere specified or included of CN code 2106 90 98 originating in the United States of America. (2) As country-specific tariff quotas are allocated on the basis of the origin of goods, it was considered appropriate to introduce an obligation in Annex I to Regulation (EC) No 32/2000 to present a certificate of origin, in accordance with the applicable Union legislation on non-preferential origin, whenever a declaration for release for free circulation is made in respect of food preparations intended to benefit from the new tariff quota. (3) However, by letter of 26 April 2016, the United States of America asked for this obligation to be removed. Their letter explains that the products benefiting from the tariff quota are exported from across the United States and even though the task of issuing certificates of origin is decentralised, the resources necessary to comply with such a paper-based certification system make this task prohibitively burdensome. (4) With regard to the risk that products not originating in the United States may be imported under the tariff quota if the obligation is removed, Article 61 of Regulation (EU) No 952/2013 (4) already allows customs authorities to require declarants to prove the origin of goods by a means of proof other than presentation of a certificate of origin in accordance with Articles 57, 58 and 59 of Commission Implementing Regulation (EU) 2015/2447 (5). The correct application of the rules can thus be ensured even if the obligation to provide a certificate of origin is removed to reduce the administrative burden on exporters. (5) In consequence, given these exceptional circumstances, it is appropriate to allow importers of those products to use the tariff quota without their having to provide a certificate of origin. (6) Regulation (EC) No 32/2000 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 32/2000, in the row for serial number 09.0096, in the column headed Rate of duty (%), the footnote with the text The use of the tariff quota shall be subject to the presentation, in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93, of a certificate of origin issued by the competent authorities of the United States of America is deleted. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 5, 8.1.2000, p. 1. (2) Council Decision 2013/125/EU of 25 February 2013 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (OJ L 69, 13.3.2013, p. 4). (3) Commission Implementing Regulation (EC) No 624/2013 of 27 June 2013 amending Annex I to Council Regulation (EC) No 32/2000 as regards a new tariff quota of the Union bound in GATT for food preparations not elsewhere specified or included, allocated to the United States of America (OJ L 177, 28.6.2013, p. 21). (4) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (5) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558).